Citation Nr: 1759781	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  08-16 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a skin disorder, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1955 to October 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the VA Special Processing Unit (Tiger Team) at the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO denied the claims for service connection for headaches and denied reopening the claim for service connection for a skin disorder, to include as due to exposure to ionizing radiation. 

Jurisdiction of these claims was subsequently transferred to the Phoenix, Arizona RO. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2010.  A transcript of that hearing has been associated with the record. 

In a February 2011 decision, the Board remanded the claims of service connection for headaches and whether new and material evidence had been received to reopen a claim for service connection for a skin disorder, to include as due to exposure to ionizing radiation. 

In a July 2012 decision, the Board found that new and material evidence had been received to reopen the previously denied claim of service connection for a skin disorder and remanded the issues listed on the title page for additional development. 

In a November 2016 decision, the Board denied the Veteran's claims for service connection for a skin disorder, to include as due to exposure to ionizing radiation, and headaches.  

Thereafter, the Veteran appealed the November 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  

In October 2017, the parties to the appeal filed a Joint Motion for Partial Remand (JMPR) requesting that the Court vacate the November 2016 Board decision and remand the matters to the Board for action consistent with the JMPR.  Later that month, the Court granted the JMPR and remanded the matter to the Board for actions consistent with the JMPR.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The issue of service connection for a skin disorder, to include as due to exposure to ionizing radiation, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Although the Veteran participated in Operation PLUMBBOB in 1957 and exposure to ionizing radiation has been confirmed, he has not been diagnosed with a headache disorder associated with radiation exposure and recognized by VA as a radiogenic disease.

2.  There is no credible evidence of a headache disorder for many years after service, and the only competent, probative opinion evidence to directly address whether there exists a medical nexus between any current headache disorder and his service, to include any radiation exposure therein, weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a headache disorder, to include as due to ionizing radiation exposure, are not met.  38 U.S.C.§§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1). 

In this appeal, in June 2008 and January 2009 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations-in the event service connection is granted.  The March 2009 rating decision reflects the initial adjudication of the claim after the issuance of these letters.  Hence, the June 2008 and January 2009 letters-which meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also meet the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the record consists of service treatment and personnel records, VA and private treatment records and the reports of VA examinations requested by the Board as part of its prior remand.  The Board further observes that a formal finding of unavailability of Social Security Administration treatment records has been made and that all procedural matters relating this finding have been complied with.  The Board finds that no further action to develop the record in connection with this claim, prior to appellate consideration, is required.

As to the necessity for a VA examination, the Veteran was afforded a VA examination for his headache disorder in October 2014, with an opinion being rendered as to the relationship between any headache disorder and the Veteran's period of service.  The Board finds that the VA examination and medical opinion of record are adequate for rating purposes because they were performed and prepared by a medical professional, and were based on thorough examination results of the Veteran, and also reported findings pertinent to rate the claim for service connection.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative/attorney and through testimony at his November 2010 hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Organic disease of the nervous system is listed as a chronic disease.

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 11 Vet. App. 284, 289 (1998). 

First, if a Veteran exposed to radiation during active duty later develops one of the diseases listed at 38 C.F.R. § 3.309(d)(2), which encompass a variety of different forms of cancer, a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Second, service connection may be established if a radiation-exposed Veteran develops a "radiogenic disease."  See 38 C.F.R. § 3.311.  Third, service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran claims that he currently has a headache disorder that had its onset in service, resulting from inservice noise exposure and blows to the head. 

Service treatment records do not reveal any complaints or findings of a headache disorder.  At the time of the Veteran's October 1958 service separation examination, normal neurological findings were reported, with no indication of headaches being present at that time. 

Post-service treatment records reveal that that the Veteran initially complained of headaches to a private physician in June 1986 as due to work stress.  In September 1992, the Veteran was seen with complaints of headaches and dizziness of three days duration. 

In a March 2004 VA outpatient treatment record, the Veteran was noted to be complaining of minor, infrequent headaches.  In June 2005, the Veteran was again seen with complaints of headaches. 

At his November 2010 hearing, the Veteran reported having sustained several blows to the head, including as a result of fights in service. The Veteran stated that he was exposed to fire from big guns with no ear protection.  He indicated that this happened two to three times per month.  He testified that his head hurt really bad prior to his stroke.  The Veteran indicated that he had headaches prior to the stroke. 

In July 2012, the Board remanded this matter for further development, to include a VA examination.  Following examination, the examiner was requested to indicate whether the Veteran had a current headache disorder?  If so, was it at least as likely as not (50 percent or greater. probability) that the Veteran's currently diagnosed headache disorder: (i) had its onset during the his period of active duty from October 1955 to October 1958; or,(ii) that such disorder was caused by any incident or event that occurred during such period (i.e. exposure to noise while participating in the 4th Marine Corps Prov. Atomic Exercise-Brigade from May 1957 to July 1957)?  Detailed rationale was requested for each response. 

In conjunction with the remand, the Veteran was afforded the requested examination in October 2014.  The claims folder was available and reviewed.  The examiner rendered a diagnosis of tension headaches.  The examiner indicated that the Veteran reported the onset of his headaches as 1957. 

Following examination of the Veteran and review of the file, the examiner indicated that that it was less likely than not that the Veteran had a current headache disorder which was caused by any incident or event that occurred during service, such as exposure to noise while participating in the 4th Marine Corps Prov. Atomic Exercise Brigade from May 1957 to July 1957.  The examiner noted that any head pain which may have occurred as a result of noise exposure while serving in the Atomic Exercise Branch did not produce a headache disorder permanently or the one at the time of the examination. 

The Board finds that the weight of the evidence, both lay and medical, does not demonstrate that the Veteran's current headache disorder had its onset in service.  Service treatment records do not reveal any complaints or findings of a headache disorder.  Moreover, normal neurological findings were reported at the time of the Veteran's October 1958 service separation examination, with no notation of headache problems being reported at that time.  As such, the evidence does not demonstrate that a headache disorder was present at the time of separation from active service.  Furthermore, as noted above, the Veteran's post-service treatment records do not reveal any complaints or findings of headaches in the year immediately following service, with treatment and/or complaints of headaches not being noted until the 1980's, decades after service. 

As to the Veteran's reports that he has had headaches ever since his period of service, the Board finds that the contemporaneous evidence shows that the Veteran was not seen with complaints of headaches in service, and that the Veteran did not report having headaches or headache-like symptoms at the time of his separation from service.  Moreover, the Veteran did not request service connection for headaches on his initial application for compensation, received in May 1995.  While the Veteran did note that he wanted to file a claim for his headaches relating to his participation in atomic testing in June 1995, this is more than 36 years following separation from service.  Furthermore, the earliest evidence of headaches subsequent to service is 1986.  The absence of post-service findings of, diagnosis of, or treatment for headaches for more than 26 years after service separation is one factor that tends to weigh against a finding of a headache disorder in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection); see also Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); see also Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

Insomuch as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of any current headache disorder falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Opinions as to causation involve making findings based on medical knowledge and clinical testing results.  Although the Veteran is competent to report having had headache pain at any given time, he has not been shown competent to diagnosis the etiology of any headache disorder.  The evidence does not show clinical documentation of headaches until many years after service.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or relate any current headache disorder is of no probative value. 

The Board finds that headaches did not manifest in service or to a compensable degree after service separation.  The earliest post-service treatment for headaches was in 1986, years after service separation.  Headaches did not manifest in service or within one year of service separation.  For these reasons, the Board finds that the criteria for presumptive service connection for headaches manifesting to 10 percent within one year of service separation have not been met.  38 C.F.R. § 3.309(a).

Next, service connection may be granted when the evidence establishes a medical nexus between a claimed disability and service.  When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In the current case, the Veteran has not submitted competent or probative medical evidence specifically indicating that any current headache disorder is related to his period of service.  In conjunction with the July 2012 remand, an adequate and probative VA examination opinion was obtained in October 2014.  As noted above, the examiner provided detailed rationale for the opinion. 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for headaches.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for headaches is denied.  


REMAND

As it relates to the issue of service connection for a skin disorder, to include as due to exposure to ionizing radiation, the parties in the October 2017 JMPR, noted that the Board, when denying service connection, stated that the Veteran's skin disorder was not diagnosed until 2004.  The parties further observed that the Board reasoned that over the years, the Veteran had filed numerous claims for disabilities and that it would be reasonable to assume that if the Veteran had been experiencing skin problems since service, he would have filed a claim for a skin disability prior to March 2003.  The parties indicated that the Board relied heavily on this reasoning in discounting the Veteran's credibility.  The parties observed that the Board did not consider a March 2009 handwritten letter, which was received by the Phoenix Regional Office in April 2009, in which the Veteran stated "when I complained about rash itching my body, The VA told me that the rash was not covered.  The only thing the US government would cover was a kidney disease and a special cancer."  The parties further noted that the Board did not consider the Veteran's testimony at the November 2010 Board hearing, wherein he stated that he reported his skin condition after atomic testing in service but was told not to worry about it.  The parties also indicated that the Veteran further testified that he was informed that VA did not have treatment for his skin condition and that it was normal.  The parties noted that the Board did not consider these statements in its discussion as to why the Veteran did not file his claim sooner.  The parties stated that in light of the above, the case had to be remanded for the Board to adequately explain its negative credibility finding.

The parties further noted that although the Secretary did not concede error, the Veteran had raised the argument that the Board erred in failing to adequately explain its finding that the October 2014 VA opinion was adequate because it did not address the Veteran's relevant medical history and did not opine as to service connection for skin conditions other than dermatitis diagnosed during the pendency of the appeal.  The parties noted a March 2004 Dermatology Student Note: lesions in multiple areas "most suggestive of psoriasis"; an April 2004 Primary Care Note: "no change in skin condition, rash over entire body, diagnosed with chronic puritis"; a July 2006 Dermatology Note: new lesions on face; "Patient has a history of psoriasis treated with UV therapy. New lesions typical for his psoriasis", (diagnosed with psoriasis); and the Veteran's November 2010 Board testimony that he was told that he had psoriasis.

Given the above, the Veteran should be afforded an additional VA examination to determine the etiology of any current skin disorder, to include any skin disorders diagnosed during the appeal period.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  The AMC/RO should schedule the Veteran for a VA dermatology examination of the Veteran's skin disorder by an appropriate examiner, to determine the current nature and etiology of the Veteran's skin disorder.  The entire record must be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file, to include the Veteran's service records.  Please note, the Veteran is competent to attest to the continuity of symptoms since his active service. 

The examiner is asked to answer the following: 

(a). Does the Veteran have a current skin disorder? If so, please specify the diagnosis, to include a diagnosis of psoriasis.  The examiner is also requested to identify any skin disorders identified during the appeal period. 

(b). Considering the service records supporting that the Veteran was assigned to the 4th Marine Corps Prov. Atomic Exercise Brigade from May 1957 to July 1957, the examiner is then asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed skin disorders, to include psoriasis, or any skin disorder diagnosed during the appeal period: (i) had its onset during his period of active duty from October 1955 to October 1958; or, (ii) that such disorder was caused by any incident or event that occurred during such period (i.e. exposure to radiation while participating in the 4th Marine Corps Prov. Atomic Exercise Brigade from May 1957 to July 1957)? 

When rendering the opinion, the examiner must address the March 2004 Dermatology Student Note noting lesions in multiple areas "most suggestive of psoriasis; the April 2004 Primary Care Note noting no change in skin condition, rash over entire body, diagnosed with chronic puritis; the July 2006 Dermatology Note noting new lesions on face; "Patient has a history of psoriasis treated with UV therapy. New lesions typical for his psoriasis", (diagnosed with psoriasis); and the Veteran's November 2010 Board testimony that he was told that he had psoriasis.

Please provide detailed rationale for each opinion.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the remaining issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


